DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 24-26 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation wherein “nanoporous media, comprising an aerogel material, suspended in the substrate material” in line 7-8 is a new matter. There is no support in the original disclosures for the recited claim limitation. According to applicant’s original disclosure, para. 0042 of the publication state that “Nanoporous media 114 can be attached as a coating around a portion of substrate material 110, such as around a fiber. Nanoporous media 114 can be attached by being substantially surrounded and contained by substrate material 110, such as within a mat or batting”. Therefore, the recitation “an aerogel material, suspended in the substrate material” is a new mater. 
Claims 2-7, 9-11 and 28-30 are rejected for being dependent upon a rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 24-26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation wherein “nanoporous media, comprising an aerogel material, suspended in the substrate material” in line 7-8 render the claim indefinite. It is unclear what the word “suspended” constitute. For purpose of examination, the claim limitation is being interpreted as being --an aerogel material, inter-engaged/attached/imbedded in the in the substrate material--.
Claims 2-7, 9-11 and 28-30 are rejected for being dependent upon a rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9-11, 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stautner et al. (US 2015/0122670) in view of Struthers el al. (US 2008/0011617) and further in view of Kuma et al. (US 4,886,769).
In regard to claim 1, fig. 1-3 of Stautner teaches a cryogenic flux capacitor (CFC) assembly (200) comprising: a CFC core module comprising: 
an inner container (202) comprising a selected one of: (i) a vessel (comprising first vessel 202, see fig. 2); and (ii) a membrane; 
a substrate material (236) provided in the inner container (202) and comprising fluid paths (See ¶ 0045) to distribute fluid during charging and discharging (See ¶ 0025, 0027-0028, 0044-0045; fig. 2). Stautner teaches the gas molecules of the filled-in warm helium are adsorbed by pores of the sorbent material 236, and gets stored inside the reservoir 200. The stored helium is shown by solid black dots in FIG. 2, and is referred to by reference numeral 248 (See ¶ 0045). 
a substrate material (236) comprising a nanoporous media (carbon nanotubes), wherein the substrate material receives the fluid in a gaseous or liquid state via physical adsorption during charging (¶ 0027-0028, 0032, 0044-0045);
a thermally conductive support layer (meshed vessel 206, comprising multiple compartments 218, 220, 222, 224, 226) that maintains a position of the substrate material within the inner container and conductively distributes thermal energy within the inner container, wherein the thermally conductive support layer (206, comprising multiple compartments 218, 220, 222, 224, 226) is positioned substantially across an entire longest surface of the substrate material (See ¶ 0028-0029, 0033; fig. 2). Stautner discloses the thermally conductive support layer 206 extends across the entire surface of the substrate material 236 . In this case, one could also simply consider the first thermally conductive support layer (218) is positioned substantially across an entire longest surface of the substrate material inside it.
an outer insulating container (204) that encompasses the CFC core module (See ¶ 0026; fig. 2); and at least one fluid conduit (213) that directs transfer of at least one of: (i) the fluid in a gaseous or liquid state through the outer insulating container into the CFC core module during charging (See ¶ 0028; fig. 2); and (ii) the fluid in a gaseous state out of the CFC core module and outer insulating container during discharging (See ¶ 0028; fig. 2).
Stautner teaches a substrate material comprising a nanoporous media (sorbent material 236 comprising carbon nanotubes, see ¶ 0032), but does not explicitly teach the substrate material comprising nanoporous media comprising aerogel material suspended/within a fiber matrix.
However, Struthers teaches a storage device for sorption and desorption of molecular gas contained by storage sites of nano-filament laded reticulated aerogel, wherein the storage device comprises a substrate material comprising a nanoporous media such as an aerogel material inter-engaged/attached with the substrate (fiber matrix e.g., aerogel blanket), wherein a fluid in a gaseous or liquid state via physical adsorption during charging (See ¶ 0011-0013, 0041, 0155-0158; fig. 5A-5e). In addition, Kuma also teaches gas adsorbing element and method of manufacturing, wherein a anoporous media (aerogel) attached as a coating around a portion of substrate material (See Abstract, col. 7, lines 30-39). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify substrate material of Stautner with a substrate material comprising a nanoporous media such as an aerogel blanket attached to the substrate, in view of the teachings of Struthers/Kuma, in order to provide a large potential surface area for molecular gas sorption by both the nano-filaments and the supporting carbon aerogel (See ¶ 0012 of Struthers).

In regard to claim 2, Stautner teaches the CFC assembly of claim 1, wherein the thermally conductive support layer (206) comprises a channeled surface to facilitate fluid movement (¶ 0029, . Stautner teaches the fluid 248 to go all the way to the bottom which implicitly mean that the thermally conductive support layer 206 has to allow the fluid to pass all the way to the bottom of the vessel 202. 
In regard to claim 3, Stautner teaches the CFC assembly of claim 1, further comprising a heat controller (28, 238) that supplies heat to the CFC core module to cause the fluid to release from the nanoporous material to initiate discharge of fluid in a gaseous state from the CFC core module (See fig. 1; ¶ 0017-0022, 0028, 0038, 0047, 0048; fig. 1, 2).
In regard to claim 5, Stautner teaches the CFC assembly of claim 1, further comprising a thermally conductive transfer member (228) thermally coupled to the thermally conductive support layer (206) and extending externally to the outer insulating container to at least one of: (i) send heat energy out of the CFC core module to decrease an internal temperature for charging and storage (See ¶ 0035-0036, 0040, 0042-0043; fig. 2); and (ii) receive heat energy to initiate discharging of the fluid in the gaseous state (See ¶ 0035-0036, 0040, 0042-0043; fig. 2).
In regard to claim 6, Stautner teaches the CFC assembly of claim 5, further comprising a heat exchanger (228) coupled to the thermally conductive transfer member to decrease temperature within the CFC core module to increase adsorption of the fluid by the nanoporous media during charging (See ¶ 0030-0031, 0035-0036, 0040-0044; fig. 2).
In regard to claim 7, Stautner teaches the CFC assembly of claim 1, wherein the at least one conduit (213) comprises a first flow tube that directs a flow of fluid of a different temperature than the internal temperature that is outside of the CFC assembly to the CFC core module to at least one of: (i) receive cold power to decrease the internal temperature for charging and storage (see ¶ 0028; and (ii) increase the internal temperature for discharging (see ¶ 0028, 0040, 0044-0045). Note that Stautner teaches a single gas-filling line evacuation line 213, the first vessel 202 may have an evacuation line separate from a gas filling line (See ¶ 0028). Further, since Stautner teaches a conduit to introduce a fluid, the conduit is capable of introducing a fluid at different temperature than the internal temperature. 
In regard to claim 9, Stautner teaches the CFC assembly of claim 7, wherein the at least one conduit (213) comprises a second flow tube that directs a flow of fluid in a gaseous state from the CFC core module out of the container during at least one of: (i) venting during storage; and (ii) discharging (see fig. 2; ¶ 0028, 0040, 0044). Note that Stautner teaches the at least one conduit (a single gas-filling line evacuation line 213), the first vessel 202 may have an evacuation line separate from a gas filling line (See ¶ 0028).
In regard to claim 10, Stautner teaches the CFC assembly of claim 1, further comprising a heat exchanger (e.g. 228, 238) coupled through the container to decrease the cryogenic temperature within the substrate material to extend storage of the physically adsorbed fluid (See at least fig. 2; ¶ 0034-0036, 0038, 0045).
In regard to claim 11, Stautner teaches the CFC assembly of claim 1, further comprising a heat exchanger (246) coupled through the container to increase the cryogenic temperature within the substrate material (236) to initiate discharging of the fluid in gaseous state (see at least fig. 2; ¶ 0037, 0039, 0040-0041).
In regard to claim 24, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a non-pressurized container that exposes the CFC core module to ambient pressure (See ¶ 0025-0026; fig. 2).
In regard to claim 25, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a pressure vessel that exposes the CFC core module to a selected pressure level (See ¶ 0025-0026; fig. 2).
In regard to claim 26, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a vacuum jacket that insulates at least a portion of the CFC core module (see ¶ 0026).
In regard to claim 28, Stautner teaches the CFC assembly of claim 1, further comprising: at least one temperature sensor (237) positioned to sense temperature of the CFC core module; and a heat controller in communication with the at least one temperature sensor to control charging and discharging (See fig. 2; ¶ 0038).
In regard to claim 29, Stautner teaches the CFC assembly of claim 1, further comprising: more than one temperature sensor (one or more temperature sensors 237) positioned at different vertical positions within the CFC core module to sense temperatures within the CFC core module (See ¶ 0038; fig. 2); and a controller communicatively coupled to the more than one temperature to determine a remaining stored capacity of the CFC core module based on the respective sensed temperatures at the different vertical positions (See ¶ 0038).
In regard to claim 30, Stautner teaches the CFC assembly of claim 1, further comprising a refrigeration subsystem (228) coupled to the CFC module to at least one of: (i) charge (interpreted as: control) and (ii) maintain the fluid in a liquid state, 
wherein said refrigeration subsystem comprises a selected one of: (i) a cryogenic fluid supply (See ¶ 0042-0045); (ii) a thermally conductive link coupled to an external source of cooling (See ¶ 0042-0045); and (iii) a conductive heat exchanger (228) coupled to an external source of cooling [240/238] (See ¶ 0034-0035; fig. 2).

In regard to claim 31, fig. 1-3 of Stautner teaches a cryogenic flux capacitor (CFC) storage system (200) comprising: a source subsystem that provides fluid in a gaseous or liquid state (it is inherent some kind of conventional source have to provide the fluid through 213 into the vessel 202, see fig. 2; ¶ 0028); a destination subsystem (14) that utilizes the fluid in a gaseous state (transferred via 13, see fig. 1; ¶ 0014, 0037); a CFC core module comprising: an inner container (202) comprising a selected one of: (i) a vessel (comprising first vessel 202, see fig. 2); and (ii) a membrane; 
a substrate material (236) provided in the inner container (202) and comprising fluid paths (See ¶ 0045) to distribute fluid during charging and discharging (See ¶ 0025, 0027-0028, 0044-0045; fig. 2). Stautner teaches the gas molecules of the filled-in warm helium are adsorbed by pores of the sorbent material 236, and gets stored inside the reservoir 200. The stored helium is shown by solid black dots in FIG. 2, and is referred to by reference numeral 248 (See ¶ 0045). 
a substrate material (236) comprising a nanoporous media (carbon nanotubes), wherein the substrate material receives the fluid in a gaseous or liquid state via physical adsorption during charging (¶ 0027-0028, 0032, 0044-0045);
a thermally conductive support layer (meshed vessel 206, comprising multiple compartments 218, 220, 222, 224, 226) that maintains a position of the substrate material within the inner container and conductively distributes thermal energy within the inner container, wherein the thermally conductive support layer (206, comprising multiple compartments 218, 220, 222, 224, 226) is positioned substantially across an entire longest surface of the substrate material (See ¶ 0028-0029, 0033; fig. 2). Stautner discloses the thermally conductive support layer 206 extends across the entire surface of the substrate material 236 . In this case, one could also simply consider the first thermally conductive support layer (218) is positioned substantially across an entire longest surface of the substrate material inside it.
an outer insulating container (204) that encompasses the CFC core module (See ¶ 0026; fig. 2); and at least one fluid conduit (213) that directs transfer of at least one of: (i) the fluid in a gaseous or liquid state through the outer insulating container into the CFC core module during charging (See ¶ 0028; fig. 2); and (ii) the fluid in a gaseous state out of the CFC core module and outer insulating container during discharging (See ¶ 0028; fig. 2).
a supply of fluid coupled to the at least one fluid conduit [213] (see ¶ 0028).
Stautner teaches a substrate material comprising a nanoporous media (sorbent material 236 comprising carbon nanotubes, see ¶ 0032), but does not explicitly teach the substrate material comprising nanoporous media comprising aerogel material within a fiber matrix.
However, Struthers teaches a storage device for sorption and desorption of molecular gas contained by storage sites of nano-filament laded reticulated aerogel, wherein the storage device comprises a substrate material comprising a nanoporous media such as an aerogel material within a fiber matrix (e.g., aerogel blanket), wherein a fluid in a gaseous or liquid state via physical adsorption during charging (See ¶ 0011-0013, 0041, 0157). In addition, Kuma also teaches gas adsorbing element and method of manufacturing, wherein a anoporous media (aerogel) attached as a coating around a portion of substrate material (See Abstract, col. 7, lines 30-39). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify substrate material of Stautner with a substrate material comprising a nanoporous media such as an aerogel blanket, in view of the teachings of Struthers/Kuma, in order to provide a large potential surface area for molecular gas sorption by both the nano-filaments and the supporting carbon aerogel (See ¶ 0012 of Struthers).
Stautner further teaches a refrigeration subsystem (228) coupled to the CFC core module to control the temperature of temperature of the module, wherein the refrigeration subsystem comprises a dry ice pellets or a combination of dry ice pellets and liquid nitrogen (see ¶ 0042-0045), but does not explicitly teach convert fluid in a gaseous state to a liquid state or maintain fluid in a liquid state. However, Stautner further teaches the sorbent material 236 is directly cooled by the tube 228, and indirectly cooled by indirect transmission of heat from the sorbent material 236 to the tube 228 via the trays 216, the lid 214, and the thermally conductive base 208.  The direct and indirect cooling of the sorbent material 236 via the trays 216, the lid 214 and the thermally conductive base 208 results in even distribution of coolness across the sorbent material 236 in the compartments 218, 220, 222, 224, 226.  The cooling of the sorbent material 236 continues till the sorbent material 236 cools down to reach a storage temperature [temperature is in the range of about -80ºC. to -100ºC (See ¶ 0043). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cool down the fluid to a desired temperature as a routine skill in the art, for the purpose of storing the fluid to the desired temperature and phase (liquid, sold or gas). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stautner, Struthers and Kuma as applied to claim 1 above, and further in view of Wowk et al. (US 2005/0016198).
In regard to claim 4, Stautner teaches the CFC assembly of claim 1, further comprising a resistive heater element positioned within the outer insulating container and connectable to a heat controller via electrical conductors that pass through the outer insulating container (See ¶ 0015, 0034). Assuming, arguendo, that Applicant contends one of ordinary skill in the art would not understand thermoelectric heater of Stautner to be a resistive heater element, it would be obvious to one of ordinary skill in the art to employ a resistive heater element as thermoelectric heater, as taught by Wowk, fig. 1, element 14; ¶ 0020, for the purpose of providing heating to the container. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a resistive heater element as a thermoelectric heater, as taught by Wowk, for the same purpose of providing heat to the container.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant's arguments (Remarks page 2)  that claim 1 includes the limitations of “...nanoporous media, comprising an aerogel material, suspended in the substrate material...”. None of the references, including Struthers, discloses these limitations. The Struthers reference discloses a material that uses monolithic aerogel as a substrate (see paragraph 0013 and claim 6) and grows nanostructures on the monolithic aerogel substrate (see claim 1 and the remainder of the disclosure). Hence, it should be clear that the Struthers reference does not disclose aerogel nanoporous media suspended in a substrate material, which is required by the claims (rather, Struthers discloses the exact opposite, which is an aerogel substrate having a nanostructure grown thereon).
In response, examiner respectfully disagree. Struthers teaches nanopurous media comprising aerogel attached or inter-engaged in a substrate or fiber (see also 112(a) and(b) rejections and the examiner interpretation above. Struthers teaches nanopurous media comprising aerogel (micro-porous carbon aerogel structure 104) inter-engaged in a substrate or fiber (inter-engaged nano-filaments 504 disposed in a three-dimensional reticulate structure) (See at least ¶ 0155-0158; Abstract, fig. 5A-5e). See also the rejection in view Kuma. Therefore, the argument is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763